Citation Nr: 1133234	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to November 22, 2006 and in excess of 70 percent for the period from November 22, 2007 to June 11, 2008 for posttraumatic stress disorder (PTSD).   


ATTORNEY FOR THE BOARD

John Francis, Counsel 










INTRODUCTION

The Veteran served on active duty from October 1965 to October 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection, an initial rating of 50 percent, and a staged rating of 70 percent, effective November 22, 2006, for PTSD. 

In June 2008, the RO granted a total rating based on individual unemployability, effective November 22, 2006, and a total schedular rating, effective June 11, 2008.  


FINDINGS OF FACT

1.  Prior to August 14, 2005 Veteran's PTSD was manifested by frequent nightmares, flash backs, panic attacks, depressed mood, anxiety, difficulty controlling anger, hypervigilance, mild short term memory deficit.  He experienced occasional auditory and visual hallucinations that did not interfere with daily activities.  The Veteran was uncomfortable in groups of people but maintained a strong relationship with his spouse and continued to work full time.

2.  Starting August 14, 2005, the Veteran experienced degraded symptoms including occasional suicidal ideations.  As directed by his attending psychiatrist, the Veteran ceased work and his symptoms stabilized.  The Veteran continued to experience nightmares, flashbacks, concentration and memory deficits, and some social isolation.  He did not display symptoms of gross inappropriate behavior, illogical thought and communications, near continuous panic attacks, disorientation, or suicidal ideations.  The Veteran is not confined to his home and is able to manage his own affairs and perform all activities of daily living.   

3.  Starting August 14, 2005, the Veteran was unable to engage in substantially gainful employment as a result of his service connected PTSD.  

CONCLUSIONS OF LAW

1.  The criteria for an initial or stage rating in excess of 50 percent for PTSD prior to August 14, 2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a staged rating of 70 percent, but not higher, for PTSD effective August 14, 2005, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).  

3.   The criteria for a total rating based on individual unemployability effective August 14, 2005 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.3, 4.7, 4.16, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran is challenging the initial and staged ratings assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Accordingly, no further duty to notify was applicable once service connection has been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained several medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman, paratrooper, and artilleryman, retiring at the rank of Staff Sergeant.  The Veteran served in the Republic of Vietnam from February 1968 to February 1969 and was awarded the Bronze Star Medal for meritorious service.  He contends that his PTSD warranted a total rating since he ceased working in August 2005.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 
50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.
Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities in addition to PTSD: diabetes mellitus, rated as 20 percent disabling; post-operative residuals of degenerative disc disease of the lumbar spine, rated as 10 percent disabling; and residuals of a right ankle sprain, rated as noncompensable.  

The claims file contains clinical notes and letter reports from the Veteran's attending private psychiatrist starting in April 2003.  At that time, the psychiatrist noted the Veteran's reports of feelings of depression much of the time for the previous 17 or 18 years and the onset of nightmares related to experiences in Vietnam starting in 1989.  The Veteran reported symptoms of nightmares two to three per month, flashbacks, intrusive thoughts, and hypervigilance in that he was uncomfortable with people standing behind him.  He reported sleeping five to six hours per night and awakening in a panic.  He also reported auditory hallucinations hearing automobiles drive up to his home and visual hallucinations of shadows moving out of the corner of his eye.  The Veteran reported socializing only at a church.  The Veteran was living with his spouse of many years and worked full time as a custodian for the U.S. Postal Service.  The psychiatrist noted mild short term memory impairment.  The psychiatrist diagnosed PTSD and major depression and assigned a GAF of 45, reflecting serious symptoms.  However, he concluded that the Veteran was mildly compromised in his ability to work and compromised in his ability to maintain social relationships without providing reasons for the conclusions or associating the symptoms with the level of impairment. 

The psychiatrist prescribed medication and monitored the Veteran's mental health about every three months for the next three years.  The psychiatrist noted a reduction in flashbacks and nightmares and an improvement in energy level with daily exercise.  The Veteran reported episodes of anger that he was able to control.  

In a July 2003 statement, the Veteran noted that he argued with his coworkers and preferred work as a custodian rather than a mail carrier so that he interacted with fewer people.  He noted that he was uncomfortable with social guests at home but also did not want to be alone without his spouse.  In a statement the same month, the Veteran's spouse noted that he had experienced interrupted sleep and nightmares since his return from Vietnam.  The nightmares had become increasingly more frequent and the Veteran more uncomfortable around other people.  

In June 2004, the psychiatrist noted the Veteran's report that "work was going OK."  He continued to experience nightmares and flashbacks with interrupted sleep. 

In a December 2004 statement, the Veteran noted that he continued to experience daily intrusive thoughts, flashbacks, and nightmares that reduced his sleep to two to three hours on many nights.  He reported increased depression, fear of death, crying spells, panic attacks, and auditory and visual hallucinations.  

The same day, a VA psychiatrist noted a review of the claims file and the Veterans' reports of symptoms as noted in the statement.  The Veteran reported that he continued to work full time as a custodian but had difficulty concentrating and associating with others at work and at home.  On examination, the psychiatrist noted a depressed affect and anxious mood.  There were no communications, thought process, or cognitive deficits, and no hallucinations, delusions, paranoia, or suicidal ideations.  Judgment was good and insight was fair.  The psychiatrist diagnosed PTSD and assigned a GAF of 50.   

In June 2005, the private psychiatrist noted that the Veteran continued work for the Post Office but that he had not been taking the prescribed medications for one month.  The Veteran reported that he continued to experience nightmares, flashbacks, and panic attacks once or twice per month and that he remained hypervigilant, not wanting people standing behind him.  The Veteran remained agitated and depressed more than 50 percent of the time but with no suicidal ideations.  He reported auditory hallucinations of someone calling his name up to five times per week.  The psychiatrist assigned a GAF of 45. 

However, in September 2005, the psychiatrist noted a GAF of 35 and that the Veteran's symptoms had become more severe and that he needed to take medical leave from his job.  In October 2005, the psychiatrist assigned a GAF of 40 and noted that the Veteran's symptoms had improved since taking permanent medical leave.  He noted that the frequency of nightmares, flashbacks, panic attacks, and auditory and visual hallucinations had increased.   The psychiatrist noted that the Veteran's working memory was 50 percent impaired and that he was occasionally suicidal.  The psychiatrist concluded that the Veteran was moderately compromised in his ability to sustain social relationships and unable to sustain work relationship.  He therefore concluded that the Veteran was totally disabled and unemployable. 

The Veteran applied for a civil service disability retirement in October 2005 which was granted effective in January 2006.  The supporting disability retirement documents refer to unidentified medical records without indicating the nature of the disability.  The Veteran applied for Social Security Administration (SSA) disability benefits reporting that he last worked in August 2005.  In December 2005, SSA granted disability benefits effective August 14, 2005 referring to reports from the private psychiatrist and VA records showing treatment for back pain, hypertension, and diabetes.  Anxiety and mood disorders were the primary and secondary diagnoses.  A functional capacity examiner noted that the Veteran could understand, remember, and carry out uncomplicated tasks but could not maintain concentration to complete uncomplicated tasks over a two hour period and could not complete a normal workweek without excessive interruptions from psychological symptoms.  The examiner also concluded that the Veteran could not accept supervision and may be distracted by co-workers.  

In a November 2006 letter, the private psychiatrist described the nature and frequency of the Veteran's PTSD symptoms substantially the same as he reported in October 2005.  The psychiatrist assigned a GAF of 45 and noted that the Veteran was unable to sustain both social and work relationships.  

In June 2008, a VA psychologist examined the Veteran and noted most of the same symptoms except that there were no suicidal ideations or hallucinations.  The Veteran had no grooming, thought process, communications, judgment, or insight deficits but continued to display memory loss.  The Veteran reported that he was doing "real good" with a good mood and improvements in sleep, and that he was "pretty mellow" now that he no longer had conflicts with his work supervisor.  The psychologist assigned a GAF of 51 but noted that the improvement was because of absence from work and continued use of medication.  The psychologist concluded that the Veteran was capable of managing his own affairs but was totally occupationally and socially impaired because of symptoms of PTSD.  

The Board concludes that an initial rating in excess of 50 percent for PTSD prior to August 14, 2005 is not warranted.  During this period time, the Veteran displayed many but not all symptoms of the 50 percent criteria.  The Veteran experienced nightmares, flashbacks, panic attacks more than once per week.  He experienced some short term memory deficits.  He displayed a depressed mood and anxiety with some social isolation and difficulty interacting with coworkers and supervisors at work.  He also experienced auditory and visual hallucinations, symptoms mentioned in higher rating criteria.  However, there was no clinical evidence of impaired thought, speech, or judgment.  He maintained a good relationship with his spouse and was able to attend a church.  Although uncomfortable in groups, the Veteran was not confined to his home.  

A higher rating of 70 percent or assignment of a TDIU is not warranted during this period of time.  There were no reports by the Veteran or observations by clinicians that he was unable to drive or attend to his own financial affairs and activities of daily living.   He did not report suicidal ideations.   He was under treatment with medications and quarterly visits to his attending psychiatrist but did not undergo a course of group or individual therapy.  He did not display many of the features of a 70 percent rating including obsessional rituals, illogical speech or thought, near continuous panic or depression, impaired impulse control, disorientation, or hygiene deficits.  Most importantly, the Veteran was able to work full time as a custodian for the Postal Service even though less productive than prior to the onset of his disorder.  The attending psychiatrist consistently assigned GAF scores in the 40s that suggested serious symptoms.  However his narrative assessment was that the Veteran was only mildly compromised at work.  Auditory and visual hallucinations were noted intermittently but never manifested as frightening, stimulating unusual behavior, or interfering with work or household activities.  

The Board concludes that a 70 percent rating, but not higher, and a total rating based on individual unemployability is warranted effective August 14, 2005, the date the Veteran ceased work and was ultimately granted federal civil service and SSA disability benefits.  Although VA is not bound by these decisions, they are relevant to the Veteran's occupational impairment and capacity to sustain gainful employment.  The SSA functional capacity evaluator noted more severe memory and concentration deficits that precluded effective productivity at work.  During this period of time, the Veteran's attending psychiatrist noted that the Veteran's symptoms had become more severe including occasional suicide ideations and assigned a lower GAF score.  The psychiatrist recommended medical leave and noted later that the Veteran's symptoms at home were somewhat improved after he ceased work.  The VA psychologist in June 2008 also noted much improved symptoms but concluded that the improvement was the result of medication and absence from work and that the Veteran continued to be totally occupationally impaired.  The Board places greatest probative weight on the conclusions of the attending psychiatrist, VA psychologist, and SSA functional capacity evaluator that the Veteran was unable to sustain gainful employment because of impairment imposed by his service-connected PTSD, effective the last day of his employment on August 14, 2005.  

While a 70 percent rating, and TDIU are warranted from August 14, 2005 to June 11, 2008, the Board concludes that an even higher schedular rating of 100 percent is not warranted during this period.  In this span, the Veteran displayed none of the symptoms associated with a 100 percent rating except for the persistent hallucinations that did not impair his daily activities.  Although the Veteran continued to experience nightmares and flashbacks, he did not display impairment of thought processes, communications skill, or judgment.  He never engaged in grossly inappropriate behavior nor did his anger control difficulties involve the danger of actually hurting himself or others.  He did experience short term memory and concentration loss but not to the extent of forgetting his own name.  All examiners noted that the Veteran was able to manage his own affairs and perform all activities of daily living.  Both the private psychiatrist and the VA psychologist concluded that the Veteran was totally socially impaired.  However, the Veteran's social impairment extended only to his discomfort in groups and at work.  He maintained a strong relationship with his spouse and is not so isolated as to be confined to his home.  The Board concludes that the assignment of a TDIU adequately contemplates the Veteran's occupational impairment but that his symptoms do not totally impair all social interactions, activities of daily living, or ability to manage his own affairs independently.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected PTSD results in a unique disability that is not addressed by the rating criteria.  All of the Veteran's symptoms or absence of symptoms are contemplated in the rating criteria and comprehensively address the Veteran's social and occupational impairment.  The Veteran worked full time prior to August 14, 2005 and the assigned TDIU contemplates his subsequent occupational impairment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against a total schedular rating prior to June 11, 2005, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

[Continued on following page.]



ORDER

An initial or staged rating in excess of 50 percent prior to August 14, 2005 for PTSD is denied. 

A staged rating of 70 percent, but not higher, for PTSD is granted, effective August 14, 2005. 

A total rating based on individual unemployability is granted, effective August 14, 2005.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


